On Application for Rehearing.
Appellant, Taylor, has filed a petition for rehearing. In the petition our attention is called to the fact that in the original opinion we did not discuss the defendant's     15-17 following requested instruction:
"If you believe from the evidence that the defendant H.L. Taylor's automobile first entered upon the intersection of Jefferson avenue with Twenty-Eighth street and had gone so far over the intersection that the driver of the car in which the plaintiff was riding could not safely proceed on his course westward on Twenty-Eighth street without danger of colliding with defendant's automobile, then it was the duty of the driver of the automobile in which plaintiff was riding to yield to the defendant the right-of-way and to exercise reasonable effort to control his automobile and prevent collision and for the failure so to do, resulting in the collision and consequent injury to the plaintiff, there can be no recovery by her against the defendant." *Page 293 
It is earnestly urged on defendant's behalf that the trial court committed prejudicial error in refusing to give the foregoing request.
We are of opinion that the request was properly refused. The plaintiff, at the time of the collision, was an invitee of Waddoups, the driver of the automobile in which she was riding. The negligence of Waddoups, if any, cannot be imputed to the plaintiff as to her cause of action based upon the injury which she herself sustained as a result of the collision. The effect of the requested instruction is that if Waddoups failed to use reasonable care in his efforts to control his automobile the plaintiff cannot recover. Under the facts in this case the plaintiff is not necessarily precluded from a recovery for her personal injuries from the defendant because Waddoups may not have used due care. If her personal injury was proximately caused by the joint negligence of Taylor and Waddoups, she may recover from both or either.
There are other questions reargued in the petition for rehearing. We have again examined the record, and we are of opinion that the petition for rehearing should be denied. Such is the order.
GIDEON, J., not participating.